DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,692,854 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Du et al. U.S. Patent Application 2017/0170824 (hereinafter “Du”) and Harris U.S. Patent Application 2008/0192394 (hereinafter “Harris”).
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitations “the conduction terminal” in lines 1-2 of the claim, “the first terminal” in lines 2-3 of the claim, and “the second terminal” in line 4 of the claim. This appears to mean “a conduction terminal”, “a first terminal”, and “a second terminal”, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du.
Regarding claim 7, Du teaches a semiconductor device (i.e. solid state resettable fuse 104)(fig.1A)(refer also to Abstract), comprising: a junction field-effect transistor (JFET) (i.e. switch device 112)(fig.1A)(refer also to [0026]), and a resistor (i.e. resistive component 114)(fig.1A) comprising a first terminal of the resistor coupled to a conduction terminal of the JFET (implicit)(refer to source terminal S)(fig.1A) and a second terminal of the resistor coupled to a gate terminal of the JFET (implicit)(refer to load side terminal 110)(fig.1A).
Regarding claim 8, Du teaches the semiconductor device of claim 7, wherein the conduction terminal of the JFET is directly electrically coupled to the first terminal of the resistor (implicit)(refer to source terminal S)(fig.1A) and the gate terminal of the JFET is directly electrically coupled to the second terminal of the resistor (implicit)(refer to load side terminal 110)(fig.1A).
Regarding claim 9, Du teaches the semiconductor device of claim 7, wherein the JFET and resistor are coupled in series between a source (i.e. power source 102)(fig.1A) and a load (i.e. load 106)(fig.1A).
Regarding claim 14, Du teaches a method of making a semiconductor (i.e. solid state resettable fuse 104)(fig.1A)(refer also to Abstract), comprising: providing a transmission line (implicit)(refer to terminals 108 and 110)(fig.1A); coupling a junction field-effect transistor (JFET) (i.e. switch device 
Regarding claim 15, Du teaches the method of claim 14, wherein the conduction terminal of the JFET is directly electrically coupled to the first terminal of the resistor (implicit)(refer to source terminal S)(fig.1A) and the gate terminal of the JFET is directly electrically coupled to the second terminal of the resistor (implicit)(refer to load side terminal 110)(fig.1A).
Regarding claim 16, Du teaches the method of claim 14, further including coupling the JFET and resistor in series between a source (i.e. power source 102)(fig.1A) and a load (i.e. load 106)(fig.1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du and further in view of Harris.
Regarding claim 1, Du teaches a semiconductor device (i.e. solid state resettable fuse 104)(fig.1A)(refer also to Abstract), comprising: a transmission line (implicit)(refer to terminals 108 and 110)(fig.1A); a junction field-effect transistor (JFET) (i.e. switch device 112)(fig.1A)(refer also to [0026]) coupled in series with the transmission line (implicit), wherein a gate terminal of the JFET (i.e. gate terminal G)(fig.1A) is electrically coupled to the transmission line (implicit); and a resistor (i.e. resistive component 114)(fig.1A) coupled in series with the transmission line between the JFET and the gate terminal of the JFET (implicit), however Du does not teach a parallel protection circuit electrically coupled between the transmission line and a ground node. However Harris teaches a parallel protection circuit (i.e. bi-directional zener diode 14 and diac 16)(fig.2) electrically coupled between the transmission line (i.e. data or power line 10)(fig.2) and a ground node (i.e. surge sinking node 15)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Du to include the parallel protection circuit of Harris (where 
Regarding claim 2, Du and Harris teach the semiconductor device of claim 1, wherein a conduction terminal of the JFET is directly electrically coupled to a first terminal of the resistor (implicit)(refer to Du source terminal S)(fig.1A) and a gate terminal of the JFET is directly electrically coupled to a second terminal of the resistor (implicit)(refer to Du load side terminal 110)(fig.1A).
Regarding claim 3, Du and Harris teach the semiconductor device of claim 1, wherein the JFET and parallel protection circuit are disposed within a single semiconductor package (refer to Harris [0032]).
Regarding claim 4, Du and Harris teach the semiconductor device of claim 1, wherein the parallel protection circuit includes a transient-voltage-suppression (TVS) diode (i.e. Harris bi-directional zener diode 14 and diac 16)(fig.2).
Regarding claim 5, Du and Harris teach the semiconductor device of claim 1, wherein the JFET, resistor, and transmission line are coupled in series between a source (i.e. Du power source 102)(fig.1A) and a load (i.e. Du load 106)(fig.1A).
Regarding claim 6, Du and Harris teach the semiconductor device of claim 1, wherein the gate terminal of the JFET is directly coupled to the parallel protection circuit (implicit)(refer to Du load side terminal 110)(fig.1A)(refer also to Harris TBU 18 and bi-directional zener diode 14)(fig.2).
Regarding claim 10, Du teaches the semiconductor device of claim 7, however Du does not teach the device further including a parallel protection circuit coupled to the JFET. However Harris teaches the device further including a parallel protection circuit (i.e. bi-directional zener diode 14 and diac 16)(fig.2) coupled to the JFET (implicit)(the device of Du is used in place of the TBU 18 of Harris figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing 
Regarding claim 11, Du and Harris teach the semiconductor device of claim 10, wherein the JFET and parallel protection circuit are within a single semiconductor package (refer to Harris [0032]).
Regarding claim 12, Du and Harris teach the semiconductor device of claim 10, wherein the parallel protection circuit includes a transient-voltage-suppression (TVS) diode (i.e. Harris bi-directional zener diode 14 and diac 16)(fig.2).
Regarding claim 13, Du and Harris teach the semiconductor device of claim 10, wherein the gate terminal of the JFET is directly coupled to the parallel protection circuit (implicit)(refer to Du load side terminal 110)(fig.1A)(refer also to Harris TBU 18 and bi-directional zener diode 14)(fig.2).
Regarding claim 17, Du teaches the method of claim 14, however Du does not teach the method further including coupling a parallel protection circuit to the JFET. However Harris teaches the method further including coupling a parallel protection circuit (i.e. bi-directional zener diode 14 and diac 16)(fig.2) to the JFET (implicit)(the device of Du is used in place of the TBU 18 of Harris figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Du to include the parallel protection circuit of Harris (where the device of Du is used in place of the TBU 18 of Harris figure 2) to provide the advantage of providing both overcurrent and overvoltage protection to the load, thereby protecting it from damage due to surges and other transients.
Regarding claim 18, Du and Harris teach the method of claim 17, further including disposing the JFET and parallel protection circuit within a single semiconductor package (refer to Harris [0032]).
Regarding claim 19, Du and Harris teach the method of claim 17, wherein the parallel protection circuit includes a transient-voltage-suppression (TVS) diode (i.e. Harris bi-directional zener diode 14 and diac 16)(fig.2).
Regarding claim 20, Du and Harris teach the method of claim 17, wherein the gate terminal of the JFET is directly coupled to the parallel protection circuit (implicit)(refer to Du load side terminal 110)(fig.1A)(refer also to Harris TBU 18 and bi-directional zener diode 14)(fig.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839